
	

115 HR 259 IH: To prevent the territories of the United States from losing current Medicaid funding.
U.S. House of Representatives
2017-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		1st Session
		H. R. 259
		IN THE HOUSE OF REPRESENTATIVES
		
			January 4, 2017
			Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To prevent the territories of the United States from losing current Medicaid funding.
	
	
		1.
 Section 1202 of Public Law 111–152, 124 Stat. 1056, is amended by adding a new subsection (c) to read as follows:
			
 (c)Years after 2017For fiscal years 2018, 2019, and each subsequent year, the Secretary shall allocate to each territory an amount that is not less than the amount provided the territory in 2017 under subsections (a) and (b) of this section..
		
